The Court:
Defendants demurred to the complaint; the demurrer was sustained, and plaintiff failing to amend, judgment went for defendants. Plaintiff appealed.
The complaint contains two counts. In each count the acts complained of were committed while the defendants were sitting as the Supreme Court of this State. In substance, the complaint is that the defendants, sitting as a Court, knowing that he had not committed a contempt, and not having acquired jurisdiction over his person, falsely, willfully, and maliciously adjudged the plaintiff guilty of contempt, and ordered his imprisonment. The plaintiff asked judgment against defendants for $100,000 damages.
We are not aware of any principle upon which this action can be maintained. There is no question but that the Supreme Court of this State had jurisdiction to adjudge as to contempts, and to punish therefor. It therefore had jurisdiction of the subject-matter. In the recent case of Turpen v. Booth, 56 Cal. 65, we had occasion to consider a case similar to this in principle, and in which we referred to the decision of the Supreme Court of the United States in Bradley v. Fisher, 13 Wall. 334, where it was held that judges of courts of record of superior or general jurisdiction are not liable to civil actions for their judicial acts, even when the acts are in excess of their jurisdiction, and are alleged to have been done corruptly and maliciously.
We are of opinion that the complaint shows upon its face that plaintiff had no cause of action against the defendants, and that the demurrer was properly sustained.
Judgment affirmed.